Citation Nr: 1630727	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to December 1969.  He is the recipient of the Combat Action Ribbon and the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO. 

In December 2011, the Veteran testified before the undersigned.  A transcript of the proceedings has been associated with the record.

In March 2013 and July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In May 2015, the Board denied the Veteran's appeal.  Subsequently, in January 2016 the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion for Remand (JMR) which vacated and remanded the Board's May 2015 decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Veteran underwent his most recent VA examination to determine the severity of his peripheral neuropathy of the right and left lower extremities.  In November 2015, the Veteran underwent an operation to repair his fractured left ankle.  The Veteran and his representative have asserted that the Veteran's peripheral neuropathy has worsened since his last VA examination and caused the fracture of his left ankle.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.  

3.  Thereafter, consider all of the evidence of record and readjudicate the issues.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




